DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 2, 2021 has been entered.
 
Claims 7, 17, 18, and 26 have been amended.  Claims 13 and 22 have been cancelled.  Claims 7-10, 14-21, and 23-26 are currently presented and under examination.

This Application is a national phase application under 35 U.S.C. §371 of International Application No. PCT/BR2017/050160, filed June 22, 2017, which claims priority to foreign patent application No. BR1020160147670, filed June 22, 2016.

Withdrawal of Objections/Rejections:

	The objection to claims 7, 8, 13, and 26, is withdrawn.
	The rejection of claims 7-10 and 13-26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.


New/Modified Objections/Rejections:

Claim Objections

Claim 18 is objected to because of the following informalities:  “direct produce monosaccharides” (emphasis added) in step (c) should instead read “directly produce monosaccharides.”  Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 7-10 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
comprising the following steps.”
	Claims 8-10 and 14-17 are included in this rejection as these claims depend from above rejected claim 7, and fail to remedy the noted deficiency.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10, 14-21, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Peniston et al. (IDS; US 3,922,260; Published 1975), in view of Pan et al. (IDS; Preparation of glucosamine by hydrolysis of chitosan with commercial α-amylase and glucoamylase, Journal of Zhejiang University-SCIENCE B, Biomedicine & Biotechnology, Vol. 12, No. 11, (2011), pp. 931-934).
With regard to claims 7, 17, 18, and 26, Peniston et al. teach a method that includes: dissolving 2% chitosan, which is fully encompassed within 1 to 5%, in 6% acetic acid solution, 
The sodium nitrite can be added to the solution in various amounts including 0.00124 moles and 0.124 moles (Examples 1, 3).  It would have been obvious to one of ordinary skill in the art to adjust the amount of sodium nitrite added to the chitosan/acetic acid solution to result in the desired nitrite consumption by the chitosan.  Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the amount of sodium nitrite added to the chitosan/acetic acid solution, including from 0.5 to 5 mol/L, to result in dissolution of the chitosan as desired when practicing the taught method.
Peniston et al. do not teach a further step of adding an enzyme having amylolytic to the solution prepared in step (b), or between steps (a) and (b) including adding under stirring or rest, to increase yield. 
Pan et al. teach a method of producing glucosamine, which is a monosaccharide, by chemical and enzymatic hydrolysis of chitosan, where chitosan is first dissolved in 1% acetic acid solution, and then hydrolyzed with α-amylase and glucoamylase, which are enzymes having 
It would have been obvious to one of ordinary skill in the art to combine the teachings of Peniston et al. and Pan et al., because both teach methods of producing monosaccharides by hydrolysis, including chemical hydrolysis using acetic acid, of chitosan.  The use of a step that includes enzymatic hydrolysis using enzymes having amylolytic activity, including at rest, is known in the art as taught by Pan et al.  The further inclusion of the enzymatic hydrolysis step as taught by Pan et al. following the step of contacting the chitosan and acetic acid, or following the step of treatment with sodium nitrite, would have been expected to predictably improve the method of Peniston et al. by providing for additional hydrolysis of the chitosan to result in a higher yield of monosaccharides.  
It is noted that taken together, Peniston et al. and Pan et al. render obvious the steps of the method as claimed, having the components of the method as claimed.  As the components cannot be separated from their properties, performance of the method as rendered obvious by Peniston et al. and Pan et al. would necessarily provide for the result of directly producing monosaccharides without producing oligomers when the enzyme having amylolytic activity is utilized.  
With regard to claims 8 and 19, Peniston et al. further teach that step a) is performed at room temperature (Example 1).  However, it would have been obvious to one of ordinary skill in the art to adjust the temperature during contact of the chitosan with the acetic acid to result in dissolution of the chitosan as desired.  Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the temperature during contact of the chitosan with the acetic acid, including in a temperature range between 30°C to 55°C, to result in dissolution of the chitosan as desired when practicing the taught method. 
With regard to claims 9 and 20, Peniston et al. further teach that the sodium nitrite is added over a 30 minute period (Example 1, 3), which is fully encompassed within one minute to 72 hours. 
	With regard to claims 10, 15, 16, 21, 24, and 25 Peniston et al. further teach that the sodium nitrate can contact the chitosan/acetic acid solution at temperatures including 24°C ±0.5°C, and 35°C±0.2°C (Example 4).  While it is not specifically taught that the temperature is in the range of 55°C to 100°C, it would have been obvious to one of ordinary skill in the art to adjust the temperature during contact of the chitosan-acetic acid-containing solution with sodium nitrite to result in further processing of the chitosan as desired.  Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the temperature during contact of the chitosan-acetic acid-containing solution with sodium nitrite, including in a temperature range between 55°C to 100°C, to result in further processing of the chitosan as desired when practicing the taught method.
claims 14 and 23, Peniston et al. further teach that the sodium nitrite is added over a 30 minute period (Example 1, 3), which is fully encompassed within one minute to 72 hours. 

Response to Arguments

With regard to Peniston, Applicant urges that Peniston produces short chains of oligosaccharides and not monosaccharides as claimed.  Additionally, the combination of Peniston and Pan would result in the production of mainly amino sugars with a small fraction of deaminated monosaccharides produced as a by-product.  Applicant notes that the presently claimed invention produces deaminated monosaccharides including anhydromannose as the main product.  
Applicant’s arguments have been fully considered, but have not been found persuasive.  
As noted above, taken together, Peniston et al. and Pan et al. render obvious the steps of the method as claimed, having the components of the method as claimed.  As the components cannot be separated from their properties, performance of the method as rendered obvious by Peniston et al. and Pan et al. would necessarily provide for the result of directly producing monosaccharides without producing oligomers when the enzyme having amylolytic activity is utilized, unless essential components or steps are not recited in the claims as currently presented.  
Further, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the produced monosaccharides are deaminated monosaccharides, including specifically In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Additionally, it is noted that Applicant has acknowledged that Peniston and Pan would result in the production of deaminated monosaccharides as a by-product.  There is no claimed requirement that the monosaccharides be produced in any specific amount, and as these claims allow for additional unrecited elements due to the use of “comprising,” the presence of additional produced products in additional to the monosaccharides is permissible.  As currently recited, directly producing monosaccharides without producing oligomers is a result that naturally flows from performance of the step of adding the amylolytic enzyme to the solution.  As the combined method of Peniston et al. and Pan et al. render obvious this step, and as no other limitations are present in the claims to account for this result, this result must naturally flow from performance of the method as rendered obvious.  
To overcome the current rejections, it is suggested that Applicant include that the monosaccharide produced is the deaminated monosaccharide anhydromannose, and the enzyme having amylolytic activity added to the solution to directly produce this monosaccharide without producing oligomers is an amyl glucosidase.  


Conclusion

No claims are allowable.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653